DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment, arguments and remarks, filed on 9/16/2020, in which claims 1-20 are presented for further examination.
Claims 1, 3-7, 9-13 and 15-18 have been amended.
Claims 19 and 20 have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2020 has been entered.

Response to Amendments
Applicant’s amendments to claims 1, 7 and 13 have been accepted.  Support was found in at least [0015], [0016] and [0041] of the specification.
Applicant’s amendments to claims 4, 10 and 16 have been accepted.  Support was found in at least [0030] of the specification.
Applicant’s amendments to claims 3, 5, 6, 9, 11, 12, 15, 17 and 18 have been accepted.

Applicant’s addition of claim 20 has been accepted.  Support was found in at least [0033]-[0036] of the specification.

Response to Arguments
Applicant’s arguments with respect to claims 1-20, filed on 9/16/2020, have been fully considered but they are not persuasive.

Applicant argues “. . . Usgaonkar does not discloses any particular data structure, whether in a memory, flash storage device, or elsewhere, that stores identifiers and corresponding unique physical locations for file system blocks maintained in the primary and victim caches”, see the middle of page 8 to the top of page 11 of applicant’s remarks, filed on 9/16/2020.
The examiner respectfully disagrees.  Usgaonkar, [0017] discloses data is evicted from the primary cache to the victim cache.  However, in order for data to be retrieved from either the primary cache and the victim cache, what data is stored must be stored somewhere in some form [i.e., data structure] and the data that is stored must be delineated from the other data stored there [i.e., by some kind of identifier, which could simply be a memory address] as well as where in the respective caches the data is stored [i.e., physical address in the respective cache].  There would be no purpose in storing data in either the primary cache or the victim cache is there is no way to retrieve it much less know what data is being retrieved.  Thus, Usgaonkar discloses a “data structure, whether in a memory, flash storage device, or elsewhere, that stores identifiers 

Applicant’s arguments with respect to the rejections of claims 1-18 under 35 U.S.C. 103(a), see the middle of page 11 to page 13 of applicant’s remarks, filed on 9/16/2020, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-7, 9, 11-13, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coudhury et al., US 2015/0089121 A1 (hereinafter “Coudhury”) in view of Batra et al., US 2017/0168736 A1 (hereinafter “Batra”) in view of Usgaonkar et al., US 2016/0269501 A1 (hereinafter “Usgaonkar”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 7 and 13
Coudhury discloses a method, comprising:
inserting, by one of a plurality of virtual storage appliances executing on a computing device (Coudhury, [0013], see virtualizing flash memory on a flash memory device, where “virtualizing” means there is a virtual file system; and Coudhury, [0017], see flash memory device [i.e., computing device] comprising flash memory cells), a file system block in a memory of the computing device into a cache hosted by a flash storage device of the computing device (Coudhury, [0033], see, where under a virtual flash memory, a flash memory device exposes a virtual address space and writing a logical block to a free virtual address; and Coudhury, [0059]-[0063], see cache flushing and removing data blocks [i.e., file system block] from the dynamic flash cache) by invoking a write function provided by an application programming interface (API) that exposes the flash storage device to one of the virtual storage appliances via an operating system of the computing device (Coudhury, [0033], see, where under a virtual flash memory, a flash memory device exposes a virtual address space and writing a logical block to a free virtual address; Coudhury, [0013], see virtualizing flash memory on a flash memory device, where “virtualizing” means there is a virtual file system; and Coudhury, [0042] and [0044], see interface [i.e., API] that communicates with the flash memory); and

On the other hand, Batra discloses updating, by the one of the virtual storage appliances (Batra, [0031], see the hypervisor performs virtual memory and cache management; and Batra, [0029], see mapping data pages from the flash storage array into memory segments that are attached to the VMs [i.e., virtual machines]), a data structure to associate a unique physical location on the flash storage device, at which the file system block is stored (Batra, [0031], see the hypervisor and the process subsystem create a memory mapped filed [i.e., file system block] in a cached area of physical memory [i.e., unique physical location on the flash storage device], where the memory mapped file is referenced through a linear map [i.e., data structure]; and Batra, [0029], see mapping data pages from the flash storage array into memory segments that are attached to the VMs [i.e., virtual machines]), with a unique an identifier for the file system block, wherein the unique physical location on the flash storage device is returned to the one of the virtual storage appliances in response to the write function invocation, the data structure is stored in the memory (Batra, [0031], see data retrieval is performed through the linear memory map using the base address of the file in memory as a base and an offset into the file to locate the desired data, where all of the locations where data is stored in memory must be unique or data will be overwritten and, thus, lost; and Batra, [0033], see the RoWFS accesses the memory mapped file through its copy of the linear memory map [i.e., data structure], which means the linear memory map is not stored on the flash memory), and the memory is separate from the flash storage device (Batra, [0031], see the CeFS is attached to server 12 by a memory mapped interface, where the CeFS is any enterprise-level flash storage device; Batra, Fig. 1, see CeFS 15 is separate from hypervisor 250 and VMs 201 
On the other hand, Usgaonkar discloses a file system block evicted from a buffer cache to a victim cache (Usgaonkar, [0017], see data is evicted from the primary cache to the victim cache); and
maintained in the buffer and victim caches (Usgaonkar, [0017], see data is evicted from the primary cache to the victim cache).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Usgaonkar’s teachings to the combination of Coudhury and Batra.  A skilled artisan would have been motivated to do so in order to provide differing latency and IOPs at different times, see Usgaonkar, [0004].  In addition, both/all of the references (Coudhury, Batra and Usgaonkar) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as storing data in caches.  This close relation between/among the references highly suggests an expectation of success.
Claims 7 and 13 recite similar limitations to claim 1 and are rejected under the same rationale.
a non-transitory machine readable medium having stored thereon instructions for facilitating external cache in a cloud storage environment comprising machine executable code (Coudhury, [0069], see main memory).
With respect to claim 13, Usgaonkar discloses a computing device, comprising:
a flash storage device (Coudhury, [0015], see flash memory system);
a memory containing machine readable medium comprising machine executable code having stored thereon instructions for facilitating external cache in a cloud storage environment (Coudhury, [0069], see main memory); and
a processor coupled to the memory (Coudhury, [0016], see processors);
wherein the operating system comprises a hypervisor for the virtual storage appliances (Batra, [0031], see the hypervisor performs virtual memory and cache management).

Claims 3, 9 and 15
With respect to claims 3, 9 and 15, the combination of Coudhury, Batra and Usgaonkar discloses further comprising retrieving, by one of the virtual storage appliance (Usgaonkar, paragraph [0025], see virtual storage appliance; Batra, [0031], see the hypervisor performs virtual memory and cache management; and Batra, [0029], see mapping data pages from the flash storage array into memory segments that are attached to the VMs [i.e., virtual machines]), data blocks and a context block associated with the file system block from the victim cache by invoking a read function provided by the API and using the unique physical location in the data structure, when the file system block is determined to be in the victim cache based on a match of the identifier, resolved in response to a received read request, in the data structure (Usgaonkar, [0032], see data is stored in blocks using NFS file servers by NetApp that 

Claims 5, 11 and 17
With respect to claims 5, 11 and 17, the combination of Coudhury, Batra and Usgaonkar discloses further comprising sending, by one of the virtual storage appliance (Usgaonkar, [0025], see virtual storage appliance; Batra, [0031], see the hypervisor performs virtual memory and cache management; and Batra, [0029], see mapping data pages from the flash storage array into memory segments that are attached to the VMs [i.e., virtual machines]), the file system block to a client device in response to the received read request, when the file system block is verified based on metadata included in the context block (Usgaonkar, [0032], see data is stored in blocks using NFS file servers by NetApp that organizes data files into inodes, where the inodes have an associated inode identification that uniquely identifies the file, which is used for its retrieval, which retrieval includes locating where the file is stored in memory [i.e., unique location]; Usgaonkar, [0036], see processing read requests; Usgaonkar, [0035], see returning the set of data, which requires locating where the data is stored, where it must be first determined where the data is to be stored in order to be returned later; Batra, [0031], see the hypervisor and the process subsystem create a memory mapped filed [i.e., file system block] in a cached area of physical memory [i.e., unique physical location on the flash storage device], where the memory mapped file is referenced through a linear map [i.e., data structure]; Batra, [0029], see mapping data pages from the flash storage array into memory segments that are attached to the VMs [i.e., virtual machines]; Batra, [0031], see data retrieval is performed through the linear memory map using the base address of the file in memory as a base and an offset into the file to locate the desired data, where all of the locations where data is stored in memory must be unique or data will be overwritten and, thus, lost; and Batra, [0033], see the RoWFS accesses the memory mapped file through its copy of the linear memory map [i.e., data structure], which means the linear memory map is not stored on the flash memory).

Claims 6, 12 and 18
With respect to claims 6, 12 and 18, the combination of Coudhury, Batra and Usgaonkar discloses further comprising inserting, by one of the virtual storage appliances (Usgaonkar, [0025], see virtual storage appliance), the file system block into an insert queue when a determination indicates the file system block should be inserted into the victim cache based on the application of an established policy (Usgaonkar, [0047]).

Claim 19
With respect to claim 19, the combination of Coudhury, Batra and Usgaonkar discloses wherein the flash storage device and the memory are communicably coupled via a system bus of the computing device (Batra, [0029]; Batra, [0031]; and Batra, [0040]).

Claim 20
With respect to claim 20, the combination of Coudhury, Batra and Usgaonkar discloses wherein the processor is further configured to execute the machine executable code to further cause the processor to insert, by the one of the virtual storage appliances, the file system block into an insert queue in the memory of the computing device when a determination indicates that the file system block requires eviction from the buffer cache, wherein the file system block is inserted into the victim cache after a threshold capacity of the insert queue has been reached (Usgaonkar, [0042] and [0043]).

Claim(s) 2, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coudhury in view of Batra in further view of Usgaonkar in further view of Bali et al., US 2007/0050548 A1 (hereinafter “Bali”).

Claims 2, 8 and 14
Claims 2, 8 and 14 incorporate all of the limitations above.
wherein the file system block comprises metadata and has a first size, the flash storage device comprises sectors each having a second size, and the write function is configured to generate, based on the file system block, data blocks and a context block, wherein the data blocks and the context block each have the second size and the context block comprises the metadata (Bali, paragraph [0039], see metadata; Bali, paragraph [0041], see data storage sizes; Bali, paragraph [0097]; and Bali, paragraph [0106]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bali’s teachings to the combination of Coudhury, Batra and Usgaonkar.  A skilled artisan would have been motivated to do so in order to ensure that cache memory size and algorithms for inserting, looking-up and evicting data from cache memory are optimal for peak performance, see Bali, [0007].  In addition, both/all of the references (Coudhury, Batra, Usgaonkar and Bali) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as storing data in caches.  This close relation between/among the references highly suggests an expectation of success.

Claim(s) 4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coudhury in view of Batra in further view of Usgaonkar in further view of Mukker et al., US 2013/0254457 A1 (hereinafter “Mukker”).

Claims 4, 10 and 16
Claims 4, 10 and 16 incorporate all of the limitations above.  The combination of Coudhury, Batra and Usgaonkar discloses further comprising determining, by the virtual storage appliance (Usgaonkar, [0025], see virtual storage appliance).
when the flash storage device is present on the computing device by invoking a discover function provided by the API (Mukker, [0035], see discovering flash memory devices and corresponding communication channels available for use in offloading data).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mukker’s teachings to the combination of Coudhury, Batra and Usgaonkar.  A skilled artisan would have been motivated to do so in order to assure that cached data is retained through loss of power to the controller, see Mukker, [0009].  In addition, both/all of the references (Coudhury, Batra, Usgaonkar and Mukker) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as storing data in caches.  This close relation between/among the references highly suggests an expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Chai et al. for read cache management;
– Christidis for aware cache replacement policy;
– Hayes et al. for nonrepeating identifiers in an address space of a non-volatile solid-state storage;
– Lui et al. for techniques for achieving crash consistency when performing write-behind caching using a flash storage-based cache;
– McKean et al. for a storage system snapshot; and


Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396.  The examiner can normally be reached on M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




Examiner: Hubert Cheung
Date: January 27, 2021
/Hubert Cheung/Assistant Examiner, Art Unit 2152

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152